Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 5-9 and 12-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Medium Access Control (MAC) Protocol Specification (Release 15)” (3GPP TS 38.321 V15.2.0) to 3GPP (publically available on 06/20/2018) in view of US 20190364605 A1 to Loehr; Joachim et al.

Re: Claim(s) 1, 11
3GPP discloses a method of performing a random access procedure, the method being performed by a user equipment (UE) (Section 5.1)
and comprising: selecting, from among a plurality of Synchronization Signal Blocks (SSBs), a first SSB that exceeds a threshold value of signal power (Section 5.1.2 – see at least page 16, lines 1-6); 
transmitting a contention-based random access preamble corresponding to the first SSB (Section 5.1.2 – last line and Section 5.1.3); 
receiving a first Random Access Response (RAR) corresponding to the contention-based random access preamble (Section 5.1.4 – see “1> else” statements); 
obtaining a first Media Access Control Protocol Data Unit (MAC PDU) corresponding to a size of uplink (UL) resource allocation in the first RAR (implicit - see at least last citation); 
transmitting a message3 (Msg3) comprising the first MAC PDU (Section 5.1.5 – see at least “2> if the C-RNTI MAC CE was included in Msg3 …”); 
determining, by transmitting the Msg3, whether contention is resolved (Section 5.1.5, page 21, see at least “1> if ra-ContentionResolutionTimer expires …”); 
3GPP does/do not appear to explicitly disclose when the contention is not resolved, performing a contention-free random access procedure.
However, attention is directed to Loehr which discloses said limitation (0005 and - If the CBRA fails contention resolution (if e.g. the selected SSB does not give sufficient quality), the UE will do a new Random Access resource selection which now may lead to successful SSB selection and CFRA.  0035 - When the UE applies CBRA and then switches to CFRA …).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3GPP invention by employing the teaching as taught by Loehr to provide the ability to perform a switch from a CBRA to a CFRA upon determining that CBRA fails contention resolution (i.e. contention resolution is not resolved).  The motivation for the combination is merely the application of an old and well-known method pertaining to random access to that of another method pertaining to random access to yield predictable results.
3GPP in view of Loehr further discloses as UE comprising a transceiver and controller (see at least Loehr – Fig. 7 – 700 comprises 725 and 705) configured to perform the method of claim 1 as required by claim 11.

Re: Claim(s) 2
3GPP in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1 above.
3GPP further discloses wherein the first MAC PDU is obtained from a multiplexing and assembly entity (Section 5.1.4, page 19, see at least “4> else”, “5> if”, “6> if”, “7>indicate”, and “6> obtain”).

Re: Claim(s) 3
3GPP in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1 above.
3GPP further discloses wherein the first MAC PDU comprises a Cell-Radio Network Temporary Identifier Media Access Control Control Element (C-RNTI MAC CE) (Section 5.1.4, page 19, see at least “4> else”, “5> if”, “6> if”, “7>indicate”, and “6> obtain”).

Re: Claim(s) 4
3GPP in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1 above.
3GPP further discloses storing the first MAC PDU in an Msg3 buffer (Section 5.1.4, page 19, see at least “4> else”, “5> if”, “6> if”, “7>indicate”, and “6> obtain”).

Re: Claim(s) 10
3GPP in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1 above.
3GPP further discloses wherein the determining of whether the contention is resolved comprises determining whether a response to the Msg3 is received until a ra-ContentionResolution timer is expired (Section 5.1.5, page 21, see at least “1> if ra-ContentionResolutionTimer expires …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415